Citation Nr: 0209797	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  01-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 (2001) for the veteran's period of 
hospitalization from November 24, 2000 to March 7, 2001.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claims for 
a disability rating in excess of 30 percent for his service-
connected schizophrenia and denied his claim for a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities.  The veteran filed a 
timely appeal to these adverse determinations.

The issue of the veteran's entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 (2001) for 
the veteran's period of hospitalization from November 24, 
2000 to March 7, 2001 will be addressed in the REMAND section 
immediately following this decision.








FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's schizophrenia has been medically determined 
to be in remission, and examiners have attributed most of the 
veteran's psychiatric complaints to his numerous physical 
disorders.

3.  The veteran is currently service connected for 
schizophrenia, paranoid type, rated at 30 percent disabling, 
and pes planus, second degree, rated at noncompensably (zero 
percent) disabling.

4.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for schizophrenia, paranoid type, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic 
Code 9203 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

2.  A total rating for compensation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.   Among its 
other provisions, this law redefines the obligation of VA 
with respect to the duty to assist.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

The United States Court of Veterans Appeals (Court) has held 
that the VCAA is potentially applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, the 
United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating and total rating claims, as well as notice of the 
specific legal criteria necessary to substantiate his claims.  
The Board concludes that discussions as contained in the 
initial rating decision dated in May 2000, in the statement 
of the case (SOC) issued in January 2001, in the supplemental 
statement of the case (SSOC) issued in September 2001, at the 
time of hearings before an RO hearing officer in August 2000 
and before the undersigned Member of the Board in December 
2001, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in May 2001 and in September 2001, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  The 
veteran and his attorney further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating and total rating issues on 
appeal, and that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, extensive post-service VA inpatient 
and outpatient treatment notes, VA mental disorders 
examinations in April 2000 and October 2000, including a 
medical opinion in October 2000 regarding the issue of which 
symptomatology was specifically attributable to the veteran's 
schizophrenia, and several personal statements made by the 
veteran in support of his claim.  The veteran presented 
testimony before an RO hearing officer in August 2000 and 
before the undersigned Board Member in December 2001, and 
transcripts of this testimony have been associated with the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

I.  Increased rating claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
schizophrenia.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Evidence relevant to the current level of severity of the 
veteran's schizophrenia, paranoid type, includes the report 
of a VA mental disorders examination conducted in April 2000.  
At that time, the veteran stated that he lived with his wife, 
but did not have much of a relationship with her.  He 
reported that he spent most of his time in his wheelchair on 
sitting in his chair at home staring.  He indicated that he 
occasionally listed to the radio.  The examiner noted that 
the veteran was a poor historian, and that he had difficulty 
remembering the time, dates, and much of his history.  The 
veteran reported that he had worked as a field hand until 
1979, at which time he was forced to quit following an 
accident in which he fell and physically injured himself.  He 
complained of nervousness and some difficulty sleeping.  He 
also reported that he had a bad temper, had difficulty 
getting along with others, and was somewhat paranoid.  

On mental status examination, there were no active delusions 
or hallucinations.  The veteran tended to get angry and lash 
out at people and tended to stay angry and talk loudly often.  
There were no active suicidal or homicidal thoughts, and 
self-care was adequate.  He was oriented to all three 
spheres.  His long and short-term memory appeared to be 
moderately impaired.  There were no obsessive rituals.  The 
veteran tended to speak in an outburst rather than with a 
consistent expression.  He was chronically depressed, and 
there was some impairment of impulse control.  The examiner 
also noted that the veteran had erratic sleep patterns.  
Following this examination, the examiner determined that no 
diagnostic testing was needed, and rendered an Axis I 
diagnosis of schizophrenia, paranoid type, in remission 
because of medication at this time.  An Axis II diagnosis of 
hysterical personality was also diagnosed.  A Global 
Assessment of Functioning (GAF) score of 37 was assigned.

The veteran again underwent a VA mental disorders examination 
in October 2000, at which time the examiner noted that the 
veteran had undergone a previous VA mental status examination 
in April 2000, such that a recitation of the information 
previously provided was not necessary.  At the time of 
examination, the veteran complained that he did not sleep 
well, that he had crying episodes several times per week, and 
that he suffered from poor energy and poor concentration.  He 
also reported that he had some difficulty with his memory.  
The veteran attributed his increased depressive symptoms to 
his declining physical condition, including congestive heart 
failure and diabetes mellitus.  He reported that he spent all 
of his time at home, generally sitting alone in a room 
listening to the radio.  He indicated that he was retired, 
and that he retired from his job as a laborer at a sugar mill 
because carrying heavy sacks of sugar became too difficult.  
He also denied any overt symptoms of psychosis, although he 
stated that he sometimes had auditory and visual 
hallucinations.

On mental status examination, the veteran was alert.  His 
mood and affect were somewhat anxious and depressed.  His 
speech was disorganized and he was a very poor historian.  He 
was unable to recall two of three objects in five minutes.  
He was not overtly psychotic during the interview, despite 
his reports of recent hallucinations.  His judgment was poor, 
and his intelligence was estimated to be below average.  No 
suicidal or homicidal ideation was observed.  The examiner 
further indicated that it should be noted that the veteran 
had multiple medical problems, including diabetes mellitus, 
hypertension, chronic back pain, chronic congestive heart 
failure, angina, obesity, degenerative joint disease, 
carcinoma of the prostate by history, renal insufficiency, 
peripheral vascular disease, peripheral neuropathy involving 
the feet, and calcaneal spurs.  Following this examination, 
the examiner rendered Axis I diagnoses of chronic paranoid 
schizophrenia by history and chronic major depressive episode 
secondary to physical condition.  The examiner also rendered 
an Axis II diagnosis of hysterical personality.  A GAF score 
of 37 was assigned, with a notation that the veteran remained 
quite isolated.

In an opinion following these diagnoses, the examiner offered 
the following comments:

Although this patient does have 
continuing symptoms of psychiatric 
difficulties, his present symptoms of 
depression appear to be related to his 
declining physical health and not a 
manifestation of his previously diagnosed 
schizophrenia.  This does not appear to 
be a worsening of his previous condition, 
but a superimposed condition relating to 
his physical hea[l]th.  It does not 
appear to be related to substance or 
alcohol abuse.  The patient does show 
some indication of possible early 
dementia, but it is difficult to separate 
this from his previous level of 
functioning and determine whether this is 
an additional decline in his level of 
functioning.  

The veteran's claims file also contains extensive VA 
inpatient and outpatient treatment notes dated from June 1997 
to July 2001.  The vast majority of these records do not 
relate to psychiatric issues, but instead to treatment and 
hospitalization for the veteran's multiple physical ailments.  
However, the Board observes that several mental health clinic 
notes indicate complaints of irritability, depression, 
boredom, anger, and insomnia, and notes dated in December 
1999 and February 2000 also indicate reports of auditory 
hallucinations.  

These clinical notes also contain mental status examinations 
dated in April and July 2001.  In April 2001, the veteran's 
mood was mildly anxious and depressed, and his speech was 
somewhat disorganized, though not incoherent.  There was no 
indication of any active psychosis, and both judgment and 
insight were fair.  The veteran exhibited some suicidal 
ideation but no intent, and no homicidal ideation.  The 
examiner rendered diagnoses of chronic schizophrenia and 
depressive disorder not otherwise specified.  In July 2001, 
the veteran complained that his life was miserable due to 
chronic pain, and that he was unhappy that he was no longer 
mobile.  He reported that medication helped with his sleep 
problems, although his sleep was still interrupted.  He 
denied any suicidal or homicidal ideation, and there was no 
indication of active psychosis.  His speech was disorganized, 
and he indicated that he did not go out because of his health 
problems.  The examiner again rendered diagnoses of chronic 
schizophrenia and depressive disorder not otherwise 
specified.

The veteran has also presented testimony at two VA hearings - 
the first before an RO hearing officer in August 2000, and 
the second before the undersigned Board Member sitting at New 
Orleans, Louisiana in December 2001.  During those hearings, 
the veteran stated, in the aggregate, that he suffered from 
symptoms including depression, thoughts of suicide, 
irritability, and both visual and auditory hallucinations.  
The veteran's son testified at the time of both hearings that 
he had witnessed the veteran's hallucinations.

The veteran's schizophrenia, paranoid type, has been 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9205, pursuant to which 
the severity of schizophrenia, residual type, is evaluated.  
As this evaluation has been in place for at least 20 years, 
it is protected from ever being reduced due to the provisions 
of 38 U.S.C.A. § 110 (West 1991).  See also 38 C.F.R. § 3.951 
(2001).  However, the Board finds that the veteran's 
disability is more properly evaluated under the provisions of 
DC 9203, pursuant to which the severity of schizophrenia, 
paranoid type, is evaluated.  In any case, the Board notes 
that the rating criteria under either code are identical, as 
they both employ the general rating formula for mental 
disorders.  

Under the criteria for evaluating psychiatric disorders, 
including paranoid schizophrenia, a 30 percent evaluation is 
warranted when schizophrenia creates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the record detailed above reveals very little 
evidence that the veteran's schizophrenia, paranoid type, is 
currently active and symptomatic in any way.  Indeed, 
following the VA mental disorders examination in April 2000, 
the examiner stated that the veteran's schizophrenia was "in 
remission" because of medication, while the examiner who 
conducted the October 2000 VA mental status examination 
rendered a diagnosis of chronic paranoid schizophrenia "by 
history."  Furthermore, while the veteran clearly suffers 
from - and indeed has been diagnosed on several occasions 
with - depression, both examiners and the veteran himself 
have repeatedly attributed this problem solely to the 
veteran's declining physical health.  Similarly, while the 
veteran is clearly quite isolated and very limited in his 
activities, both examiners and the veteran have attributed 
this to his numerous significant physical disorders, which 
require the veteran to be confined to a wheelchair and use 
supplemental oxygen.  In addition, although the veteran 
retired from his job in a sugar mill in 1979, he has 
consistently reported that this retirement was precipitated 
by increasing physical limitations, not by psychiatric 
difficulties. 

The Board acknowledges that the veteran has reported numerous 
psychiatric symptoms, including sleep disturbance, 
irritability, anger, and visual and auditory hallucinations, 
and examinations have revealed findings such as disorganized 
speech, impaired memory, poor judgment, and impaired impulse 
control.  With regard to the veteran's reports of visual and 
auditory hallucinations, the Board finds more weight must be 
accorded to conclusions of the competent medical 
professionals who have evaluated the veteran directly and 
reviewed the record and found that he does not have an active 
thought disorder.  Accordingly, the Board does not find that 
active auditory and visual hallucinations are current 
manifestations of his service-connected disability.  

Other symptoms, such as sleep disturbance, irritability, 
anger, disorganized speech, impaired memory, poor judgment, 
and impaired impulse control, have generally been attributed 
to the veteran's depression and to his response to his 
multiple physical ailments.  Once again, however, given that 
recent examiners have found that the veteran's schizophrenia 
is currently in remission, the Board finds that even assuming 
any fraction of these manifestations could be attributed to 
his service connected disability, such symptomatology could 
not meet the criteria contemplated for a 50 percent rating.  
While the veteran does exhibit some of the criteria 
contemplated by a 50 percent rating, such as circumstantial, 
circumlocutory, or stereotyped speech, impairment of short- 
and long-term memory, impaired judgment, and disturbances of 
motivation and mood, examiners have attributed these symptoms 
primarily to nonservice-connected disorders.  Furthermore, 
there is no evidence that the veteran's schizophrenia causes 
any of the other symptoms contemplated for a 50 percent 
rating, such as a flattened affect, difficulty in 
establishing and maintaining effective work relationships, 
panic attacks more than once a week, difficulty in 
understanding complex commands, and impaired abstract 
thinking.  Therefore, the Board finds that the evidence does 
not warrant an increased rating for the veteran's 
schizophrenia under DC 9203.

Furthermore, as paranoid schizophrenia is a disability for 
which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate in this case; therefore, there is 
no other diagnostic code which could potentially provide a 
basis for the assignment of more that the 30 percent 
evaluation which is currently assigned.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's 
schizophrenia, paranoid type.  The Board would point out that 
its determination of the instant claim is based solely upon 
the provisions of the VA's Schedule for Rating Disabilities.  
The Board notes that the RO specifically considered the 
provisions of 38 C.F.R. § 3.321(b)(1) in its statement of the 
case issued in January 2001, and determined that an extra-
schedular evaluation was not warranted.  The Board also finds 
that the nature of the veteran's schizophrenia is neither 
unusual nor exceptional in nature, and it has not been shown 
to markedly interfere with employment or require frequent 
inpatient care so as to render impractical the application of 
regular schedular standards.  Hence, a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

II.  Total rating claim

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran does not have one disability 
ratable at 40 percent, with a combined rating of 70 percent, 
and thus fails to meet the initial criteria for consideration 
of a total rating for compensation based on individual 
unemployability due to service-connected disabilities.

The Board has nevertheless considered the veteran's 
contention that he is unemployable because his service-
connected disorders make it impossible for him to work.  In 
reviewing the veteran's VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, received by VA in September 2000, the 
veteran indicated that he last worked as a laborer at a sugar 
mill in June 1978, at which time he left his job due to a 
disability.  However, in a subsequent section of this form he 
indicated that he stopped working because he became disabled 
with "different illness[es] which force[d] him to retire."  
The specific illnesses were not indicated.  In a subsequent 
VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, received by VA 
in November 2000, the veteran indicated that he retired from 
his last job working in a sugar mill in 1978, at which time 
he began receiving retirement benefit payments.  He did not 
indicate that he stopped working due to a psychiatric 
disorder or due to his pes planus.  Similarly, at the time of 
both the April 2000 and the October 2000 VA mental disorders 
examinations, the veteran reported that he had stopped 
working due to physical limitations (in one case due to an 
injury, and in the other case due to an inability to carry 
heavy sacks of sugar).  In any case, the veteran's claims 
file contains no objective evidence which supports the 
contention that the veteran's service-connected disorders - 
i.e., paranoid schizophrenia and pes planus - played any role 
in his retirement, or otherwise render him presently 
unemployable. 

In addition, the evidence indicates that the veteran suffers 
from significant nonservice-connected disabilities, which may 
not be considered in determining whether the veteran is 
unemployable due to his service-connected disabilities.  
These nonservice-connected disorders include diabetes 
mellitus, hypertension, chronic back pain, chronic congestive 
heart failure, angina, obesity, degenerative joint disease, 
carcinoma of the prostate by history, renal insufficiency, 
peripheral vascular disease, peripheral neuropathy involving 
the feet, and calcaneal spurs.  The evidence does not show, 
and the veteran has not asserted, that these disorders are 
related to his service-connected schizophrenia and/or pes 
planus.

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected disabilities, as evidenced by his 
combined 30 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2001).  
The Board believes, in light of recent medical examinations 
and VA inpatient and outpatient treatment notes, that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to each disorder under that schedule 
accurately reflect the veteran's overall impairment to his 
earning capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

A rating in excess of 30 percent for the veteran's 
schizophrenia, paranoid type, is denied.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

The Board notes that in a rating decision dated in September 
2001, the RO also denied the veteran's claim of entitlement 
to a temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 (2001) for the veteran's period of hospitalization 
from November 24, 2000 to March 7, 2001.  In October 2001, 
the veteran, via his attorney, submitted a notice of 
disagreement to this denial.  However, to date the RO has not 
issued a statement of the case or supplemental statement of 
the case which addresses the issue of entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 (2001) for the veteran's period of hospitalization 
from November 24, 2000 to March 7, 2001.  Therefore, the 
Board finds that a remand for this action is necessary.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2001); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Therefore, the Board finds that further development with 
respect to this issue is warranted.  Accordingly, this case 
is REMANDED to the RO for the following action:

The RO should issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning his claim of entitlement to a 
temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (2001) for 
the veteran's period of hospitalization 
from November 24, 2000 to March 7, 2001, 
and give him an opportunity to submit 
additional evidence and/or argument in 
response and to perfect a timely appeal 
concerning this claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



